 

Case 4:96-cr-00239-JHS Document 1836 Filed 07/15/19 Page 1 of 2

U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex

@ Administrative Maximum Security institution
O High Security Institution

O Medium Security Institution

O Minimum Security Institution

 

 

5880 State Highway 67 South
P.O. Box 8500
Florence, CO 81226

June 14, 2019 /

Honorable Christopher C. Conner
Chief United States District Judge

Middle District of Pennsylvania FILED
William J. Nealon Federal Building & U.S. Courthouse ooo, . '
235 N. Washington Avenue -- t. SCRANTON -
Scranton, PA 18503 JUL 15 2ma

SM ORE Lots

_, HAMMER, David Paul PER

Register Number: 24507-077 Ane... -
Docket Number: 4:CR-96-239 EPUTY CLER
Oklahoma State Number: OK97302

Dear Judge Conner:
| am writing to inform you of David Paul Hammer's death. He was pronounced deceased on
June 7, 2019, at 9:23 am., at Sangre de Cristo Hospice & Palliative Care, in Pueblo, Colorado.

The preliminary cause of death is in-stage renal failure.

inmate Hammer was sentenced in the Middle District of Pennsylvania, to a Life sentence for
First Degree Murder.

We are bringing this matter to your attention in accordance with the Bureau of Prisons’ policy regarding
the death of prisoners. If you have any questions or concerns, please contact me at 719-784-9464.

   

Sincerely,

ae Btooy

cc! District ‘Attorney's Office, Western District of Oklahoma; Director, Department of Corrections, State of Oklahoma; United
States Attorney's Office, Middle District of Pennsylvania; Chief United States Probation Officer, Middle District of
Pennsylvania; and Regional Director, North Central Regional Office

 

 
 

ONUBAY UO]BUIUSEM 'N SEZ
asnoyynes ‘$9

g Buipying jesapay Uojean ‘f WEI

N

‘O

N

&

&

oO Yez, BIUPA|ASUU, JO J91N9SIQ a|PPIW
= Ney aSpnyp ISIC $9235 PallUN JaiyD
a ‘ JaUUO? *> JaYydO SYD ajqesoudH
MN

oO

Do 8/02 7 Wey

£ }

i ‘Oy th

: 23

9¢e48 3009 dIZWOud GAFVA *
BESTE LOND D,

500S°000 $ di 20 Re

€ Samo AaNLtd smmemeoen 3

5 a AT ee i) 5 :

oO fo _ f 4 & :

© o0€$ ASN SivAIud a *
HOd ALWNad

Wwinwouscen  “Soas3

     

oO
_
a
N
~
°
=
2
oa]

Qa
”
c
7:
a
oO
NI
oO
oS
w
2
Oo
3
+t
w
on
@
O

 

Soe eh Te

Fe

—_

mit

pe,

ssauisng [REYZO

OOS8-9ZZIB OD ‘Pouas0]3

OOSE XG “O'd

Xay ‘Uouanuag sarwig parun
suosug jo neamg pesspet
asa jo Juamipedag *§ ‘)
